Exhibit 10.4

 

[g76741kgi001.jpg]

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

 

 

1.         The Grant. Vista Outdoor Inc., a Delaware corporation (the
“Company”), hereby grants to you, on the terms and conditions set forth in this
Non-Qualified Stock Option Award Agreement (this “Agreement”) and in the Vista
Outdoor Inc. 2014 Stock Incentive Plan (the “Plan”), an option (the “Option”)
(a) as of the date (the “Grant Date”), (b) for the purchase of the number of
shares of common stock of the Company (the “Shares”), (c) at an exercise price
per Share and (d) with the expiration date (the “Expiration Date”), which the
Company or its agent provided to you separately in writing through an electronic
notice and on-line grant acceptance web page (the “Electronic Notice and On-Line
Grant Acceptance”). For the avoidance of doubt, the restrictive covenants (the
“Restrictive Covenants”) set forth in Appendix B are incorporated by reference
to this Agreement.  All capitalized terms used in this Agreement (including
those defined in Appendix A hereto), to the extent not defined, shall have the
meaning set forth in the Plan.

 

2.         Vesting Period.  The Option shall vest and become exercisable to the
extent of [  ] of the Shares on each of the [ ],  [ ] and [ ] anniversaries of
[the Grant Date] (each such anniversary, a “Vesting Date”) or, if earlier, upon
(a) a Change in Control, as provided in Paragraph 5 below, (b) your death,
Disability (as defined in Appendix A to this Agreement), or termination by the
Company without Cause (as defined in Appendix A to this Agreement), as provided
in Paragraph 6 below, or (c) as otherwise provided in an individual employment
agreement between you and the Company (an “Employment Agreement”) or determined
by the Compensation Committee of the Board (the “Committee”) in its sole
discretion. 

 

3.         Exercise of Option.  The Option may be exercised only by you (or by
your appropriate representatives in the event of your death), in whole or in
part from time to time with respect solely to the vested portion of the Option
as provided in Paragraph 2 above, during the period commencing on the applicable
Vesting Date and ending on the earlier of (i) the Expiration Date and (ii) the
expiration of the applicable period following the date of your termination of
employment with the Company or one of its Affiliates, as provided in Paragraph 7
below. Once the Option has become exercisable, you may exercise it to the extent
set forth in the preceding sentence at any time thereafter, subject to the
provisions of this Agreement. 

 

4.         Manner of Exercise. The Option shall be exercised by the delivery of
written notice of exercise (the “Notice”) to the Company or its agent. The
Notice shall be in electronic form or such other form as the Company may
prescribe and shall specify the number of Shares as to which you are exercising
the Option, and shall be accompanied by payment of the purchase price of the
Shares either in cash (certified or cashier’s check payable to the Company or by
wire transfer to the Company) or by the delivery of Shares (including by having
the Company withhold Shares otherwise to be delivered upon the exercise of the
Option with a Fair Market Value equal to such purchase price), or both, at your
election.  The Notice shall also be accompanied by such other information and
documents as the Company, in its discretion, may request.

 

5.         Change in Control. Upon a Change in Control (as defined in Appendix A
to this Agreement) prior to the end of the applicable Vesting Date, any
outstanding Option shall remain outstanding and, if unvested, shall continue to
vest in accordance with its terms, without regard to the occurrence of such
Change in Control; provided, however, that if  the continuing or surviving
company following such Change in Control does not assume or substitute each
outstanding Option for a substantially equivalent award (including, without
limitation, with respect to vesting schedule, exercise price and intrinsic value
as of the Change in Control), as determined by the Committee, any outstanding
unvested Option shall become exercisable immediately prior to such Change in
Control. If, during the two-year period following a Change in Control, your
employment is terminated by the Company without Cause or you terminate your
employment for Good Reason, then, subject to Paragraph 19, the unvested portion
of any outstanding Option will automatically vest and become exercisable on the
60th day following such termination. Notwithstanding the foregoing, if you are
or become a participant in the Company’s Income Security Plan or any successor
or substitute plan (the “ISP”) or if you are a party to an Employment Agreement,
the terms of vesting of the Option in the event of a Change in Control shall be
governed by the provisions of the ISP or your Employment Agreement, as
applicable.

 

6.         Forfeiture. In the event of your termination of employment, other
than by reason of death, Disability or a termination by the Company without
Cause, prior to the applicable Vesting Date, your rights to any outstanding
unvested portion of the Option shall be immediately and irrevocably forfeited.
In the event of your termination of employment by reason of death, Disability or
a termination by the Company without Cause, in each case, prior to the
applicable Vesting Date, any outstanding unvested portion of the Option that
would have vested and become exercisable had you remained employed for 12 months
following such termination of employment shall vest and such portion of the
Option shall become exercisable on the 60th day following such termination of
employment, subject, solely in the event of a termination without Cause, to
Paragraph 19. Your rights to any portion of the Option that does not vest
pursuant to the preceding sentence shall be immediately and irrevocably
forfeited as of the date of such termination of employment.  In the event of
your termination of employment by the Company for Cause, your rights to any
outstanding unexercised portion of the Option (whether vested or unvested) shall
be immediately and irrevocably forfeited as of the date of such termination of
employment. 

 

7.         Termination of Employment.  Subject to the provisions of Paragraph 2
above, the Option may be exercised as provided in the Plan and this Agreement to
the following extent for the following period:

 

(a) For 90 days after your termination of employment, if your termination of
employment is a result of your death or Disability or a termination by the
Company without Cause, to the extent exercisable as described in Paragraph 6
above;

 

(b) For 90 days after your termination of employment, if your termination of
employment is a result of your voluntary resignation, to

 

--------------------------------------------------------------------------------


 

the extent exercisable on the date of such termination of employment; or

 

(c) For 90 days after the date on which the Option vests pursuant to Paragraph
5, if your termination of employment is a result of a termination by the Company
without Cause or by you for Good Reason during the two-year period following a
Change in Control.

 

The Option may not be exercised following your termination of employment for
Cause. In no event, may you exercise the Option to any extent after the
Expiration Date.

 

8.         Recoupment. The Committee reserves the right to recoup the Option,
the value of the Option, or any Shares acquired upon the exercise of the Option
from you in the event that (a) there is a material restatement of the Company’s
financial results or (b) you violate any of the Restrictive Covenants.  If the
Committee determines a recoupment is appropriate in the exercise of its
discretion, considering all the facts and circumstances, you shall forfeit and
pay back, as applicable, such portion, or all, of the Option, the value of the
Option and any Shares acquired upon the exercise of the Option as determined by
the Committee in its sole discretion.

 

9.         Holding Requirement.  If you are an executive officer of the Company,
you are generally subject to the Vista Outdoor Inc. Stock Holding Policy for
Officers, and you will be required to retain at least 50% of the net number of
Shares issued upon the exercise of this Option until you cease to be an
executive officer of the Company. See the Vista Outdoor Inc. Stock Holding
Policy for Officers for additional information.

 

10.  No Rights as a Shareholder.  Upon grant of this Option, you shall not have
any rights of a stockholder with respect to the Option (including the right to
vote the Shares underlying this Option and the right to receive any cash
dividends and other distributions thereon) unless and until Shares are actually
issued and delivered to you or your legal representative upon the exercise of
the Option.

 

11.  Income Taxes. You are liable for any federal, state and local income or
other taxes applicable upon the grant or exercise of the Option or the
disposition of the Shares. Upon exercise of the Option, you shall promptly pay
to the Company the minimum statutory withholding taxes required to be withheld
or collected by the Company in connection with the exercise of the Option. At
your election, you may pay all or a portion of the minimum statutory withholding
taxes by (a) having the Company withhold Shares otherwise to be delivered upon
the exercise of the Option with a Fair Market Value equal to the amount of such
taxes, (b) delivering to the Company Shares other than Shares issuable upon the
exercise of the Option with a Fair Market Value equal to the amount of such
taxes or (c) paying cash. For federal income tax purposes, the Option shall not
be eligible for treatment as a qualified or incentive stock option.

 

12.  Acknowledgment. The Option shall not be effective until you agree to the
terms and conditions of this Agreement (including, for the avoidance of doubt,
the Restrictive Covenants) and the Plan, and acknowledge receipt of a copy of
the summary prospectus relating to the Plan, by accepting the Option in writing
or electronically as specified by the Company or its agent in the Electronic
Notice and On-Line Award Acceptance.

 

13.  Successors and Assigns of the Company.  The terms and conditions of this
Agreement shall be binding upon and shall inure to the benefit of the Company
and its successors and assigns.

 

14.  Committee Discretion. Subject to the terms of the Plan and this Agreement,
the Committee shall have full and plenary discretion with respect to any actions
to be taken or determinations to be made in connection with this Agreement, and
its determinations shall be final, binding and conclusive.

 

15.  Dispute Resolution. 

 

(a) Jurisdiction and Venue. You and the Company irrevocably submit to the
exclusive jurisdiction of (i) the United States District Court for the District
of Utah and (ii) the courts of the State of Utah for the purposes of any suit,
action or other proceeding arising out of this Agreement or the Plan. You and
the Company agree to commence any such action, suit or proceeding either in the
United States District Court for the District of Utah or, if such suit, action
or other proceeding may not be brought in such court for jurisdictional reasons,
in the courts of the State of Utah. You and the Company further agree that
service of any process, summons, notice or document by U.S. registered mail to
the other party’s address set forth below shall be effective service of process
for any action, suit or proceeding in Utah with respect to any matters to which
you have submitted to jurisdiction in this Paragraph 15(a). You and the Company
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the Plan in
(i) the United States District Court for the District of Utah or (ii) the courts
of the State of Utah, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the Plan.

 

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in Paragraph 15, except that you
may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 

16.  Notice. All notices, requests, demands and other communications required or
permitted to be given under the terms of this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or overnight
courier or three business days after they have been mailed by U.S. registered
mail, return receipt requested, postage prepaid, addressed to the other party as
set forth below:

 

If to the Company:

 

Vista Outdoor Inc.

Attention: General Counsel
938 University Park Boulevard, Suite 200
Clearfield, UT, 84015

 

--------------------------------------------------------------------------------


 

If to you:

At the address specified in the Company’s records

 

17.  The Plan/Conflicts. This Award is made pursuant to the Plan, all the terms
of which are hereby incorporated in this Agreement. In the event of any conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan shall govern. Except as explicitly set forth in this Agreement, in the
event of any conflict between the terms of this Agreement and the terms of any
Employment Agreement, this Agreement will govern. Except as explicitly set forth
in this Agreement, in the event of any conflict between the terms of this
Agreement and the terms of the ISP, this Agreement will govern.

 

18.  Section 409A.

 

(a) It is intended that all the compensation and benefits payable pursuant to
this Agreement are exempt from Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).  In the event that any compensation and
benefits payable pursuant to this Agreement are determined not to be exempt from
Section 409A, it is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement will be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

 

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment. Except as permitted
under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Agreement may not be
reduced by, or offset against, any amount owing by you to the Company or any of
its Affiliates.

 

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.

 

19.  Release.  In the event that your employment is terminated by the Company
without Cause or by you for Good Reason, the Option shall be treated as provided
in Paragraph 5 or 6, as applicable, only if you sign a customary release of
claims in favor of the Company, its Affiliates and their respective officers and
directors that is acceptable to the Company and such release becomes effective
and irrevocable no later than 55 calendar days following your termination of
employment.  In the event that you do not sign such release or you revoke such
release before it becomes effective, you shall forfeit all rights to any
unvested portion of the Option.

 

 

VISTA OUTDOOR INC.

 

 

 

Mark W. DeYoung

 

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Vista Outdoor Inc. 2014 Stock Incentive Plan

 

Appendix A to Award Agreement

 

“Affiliate” means (i) any entity that directly or indirectly through one or more
intermediaries, is controlled by, controls or is under common control with, the
Company and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

 

“Cause” means the occurrence of any of the following:

 

(a)         you wilfully and continually fail to substantially perform your
duties of employment (other than because of a mental or physical impairment) for
a period of at least 30 days after being given notice of such failure;

 

(b)         you (i) engage in any act of dishonesty, wrongdoing or moral
turpitude (whether or not a felony) or (ii) violate the Company’s code of
conduct or a Company policy, which violation has an adverse effect upon the
Company;

 

(c)          you breach your duty of loyalty; or

 

(d)         you breach any of the Restrictive Covenants contained in Appendix B
to this Agreement.

 

For purposes of this definition, no act or failure to act on the part of the
Participant shall be considered “wilful” unless it is done, or omitted to be
done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of the Company.

 

“Change Event” means

 

(a)         the acquisition by any “person” (as used in Section 13(d) of the
Exchange Act) (a “Person”), corporation or other entity or “group” (as used in
Section 13(d) of the Exchange Act) (a “Group”) (other than (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or an Affiliate or (iii) any entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the voting power of the securities eligible to
vote for the election of the Board (“Company Voting Securities”)) of “beneficial
ownership” (as used in Rule 13d-3 under the Exchange Act (or a successor
rule thereto)), directly or indirectly, of securities of the Company
representing 15% or more of the combined voting power of the Company Voting
Securities; provided, however, that for purposes of this subparagraph (a), the
following acquisitions shall not constitute a Change Event:  (w) any acquisition
directly from the Company, (x) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or an Affiliate (y) any
acquisition by an underwriter temporarily holding such Company Voting Securities
pursuant to an offering of such securities or any acquisition by a pledgee of
Company Voting Securities holding such securities as collateral or temporarily
holding such securities upon foreclosure of the underlying obligation or (z) any
acquisition pursuant to a Reorganization (as defined below) or Sale (as defined
below) that does not constitute a Change in Control; or

 

(b)         the public announcement by any Person of an intention to acquire the
Company through a tender offer, exchange offer or other unsolicited proposal.

 

“Change in Control” means any of the following:

 

(a)         during any period of 24 consecutive calendar months, individuals who
were directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person, in each case other than the Board;

 

(b)         the consummation of (i) a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (x) the Company or
(y) any of its subsidiaries, but in the case of this clause (y) only if Company
Voting Securities are issued or issuable (each of the events referred to in this
clause (i) being hereinafter referred to as a “Reorganization”) or (ii) the sale
or other disposition of all or substantially all the assets of the Company to an
entity that is not an Affiliate (a “Sale”), in each case, if such Reorganization
or Sale requires the approval of the Company’s stockholders under the law of the
Company’s jurisdiction of organization (whether such approval is required for
such Reorganization or Sale or for the issuance of securities of the Company in
such Reorganization or Sale), unless, immediately following such Reorganization
or Sale, (A) all or substantially all the Persons who were the beneficial owners
of the Company Voting Securities outstanding immediately prior to the
consummation of such Reorganization or Sale continue to beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the corporation or other entity resulting from
such Reorganization or Sale (including a corporation or other entity that, as a
result of such transaction, owns the Company or all or substantially all the
Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Company”) in substantially the same proportions as their ownership,
immediately prior to the consummation of such Reorganization or Sale, of

 

--------------------------------------------------------------------------------


 

the outstanding Company Voting Securities (excluding, for such purposes, any
outstanding voting securities of the Continuing Company that such beneficial
owners hold immediately following the consummation of the Reorganization or Sale
as a result of their ownership prior to such consummation of voting securities
of any corporation or other entity involved in or forming part of such
Reorganization or Sale other than the Company), (B) no Person (excluding any
employee benefit plan (or related trust) sponsored or maintained by the
Continuing Company or any entity controlled by the Continuing Company)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities of the Continuing Company and
(C) at least 50% of the members of the board of directors of the Continuing
Company were Incumbent Directors at the time of the execution of the definitive
agreement providing for such Reorganization or Sale or, in the absence of such
an agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale;

 

(c)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company unless such liquidation or dissolution
is part of a transaction or series of transactions described in paragraph
(b) above that does not otherwise constitute a Change in Control;

 

(d)         any Person, corporation or other entity or Group (other than (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an Affiliate or (iii) any entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the voting power of the Company Voting
Securities) becomes the beneficial owner, directly or indirectly, of securities
of the Company representing 50% or more of the combined voting power of the
Company Voting Securities; provided, however, that for purposes of this
subparagraph (d), the following acquisitions shall not constitute a Change in
Control:  (w) any acquisition directly from the Company, (x) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate (y) any acquisition by an underwriter temporarily
holding such Company Voting Securities pursuant to an offering of such
securities or any acquisition by a pledgee of Company Voting Securities holding
such securities as collateral or temporarily holding such securities upon
foreclosure of the underlying obligation or (z) any acquisition pursuant to a
Reorganization or Sale that does not constitute a Change in Control for purposes
of subparagraph (b) above; or 

 

(e)          any other circumstances that the Board determines to be a Change in
Control for purposes of this Plan after giving due consideration to the nature
of the circumstances then presented and the purposes of this Plan.  Any such
determination made by the Board will be irrevocable except by a vote of a
majority of the members of the Board who voted in favor of making such
determination.

 

“Disability” means that you have been determined to have a total and permanent
disability either by

 

(a)         being eligible for disability for Social Security purposes, or

 

(b)         being totally and permanently disabled under the Company’s long-term
disability plan.

 

“Good Reason” means, without your express written consent, the occurrence of any
one or more of the following:

 

(a)         a material reduction of your authorities, duties or responsibilities
as in effect immediately prior to the Change in Control;

 

(b)         a material reduction in your annual base salary in effect
immediately prior to the Change in Control other than a general reduction in
base salary that affects all similarly situated employees in substantially the
same proportions;

 

(c)          the failure of the Company to continue in effect, or the failure to
continue your participation on substantially the same basis in, any annual
incentive plan, long-term cash incentive plan or equity compensation plan in
which you participate immediately prior to the Change in Control, which results
in a material reduction in your total compensation; or

 

(d)         a relocation of your principal place of employment by more than 50
miles from your principal job location immediately prior to the Change in
Control.

 

Good Reason shall not exist until and unless you have provided written notice to
the Company of the existence of the circumstances providing grounds for
termination for Good Reason within 90 days of the initial existence of such
grounds and the Company has had 30 days from the date on which such notice is
provided to cure such circumstances, if curable (the “Cure Period”).  If you do
not terminate your employment for Good Reason within a reasonable period of
time, not to exceed three months after the end of the Cure Period, then you will
be deemed to have waived your right to terminate for Good Reason with respect to
such grounds.

 

A-2

--------------------------------------------------------------------------------


 

Vista Outdoor Inc. 2014 Stock Incentive Plan

 

Appendix B to Award Agreement

Restrictive Covenants

 

The contractual and legal obligations set forth in this Appendix B are expressly
made an integral part of the Non-Qualified Stock Option Award Agreement (the
“Agreement”), to which this Appendix B is attached. All capitalized terms used
in this Appendix B, to the extent not defined, shall have the meaning set forth
in the Agreement or Appendix A to the Agreement.

 

(a)         Non-Competition/Non-Solicitation.  You hereby agree that while you
are employed by the Company and during the 12-month period following any
termination of your employment, regardless of how or why such employment ends,
you shall not, directly or indirectly, (i) employ, solicit or retain, induce or
encourage any other person or entity to employ or retain, any person who is, or
who at any time in the 12-month period prior to such time had been, employed or
retained by the Company or any of its subsidiaries or Affiliates, or solicit,
induce or encourage any such person to leave employment with the Company or its
Affiliates, (ii) solicit any person or entity that is, or that at any time in
the 12-month period prior to such time had been, a customer or client or
prospective customer or client of the Company or its Affiliates or encourage any
such person or entity to cease being a customer or client of the Company or its
Affiliates.  You hereby agree that while you are employed by the Company and
during (x) the 12-month period following any termination of your employment, if
you are, or report directly to, the Company’s Chief Executive Officer on the
Grant Date, or (y) the six-month period following any termination of your
employment, for all other Award recipients, in each case, regardless of how or
why such employment ends, you shall not, directly or indirectly, provide
services, whether as principal, agent, director, officer, employee, consultant,
advisor, shareholder, partner, member or otherwise, alone or in association with
any other person, corporation, partnership, limited liability company, sole
proprietorship or unincorporated business or any non-U.S. business entity
(whether or not for profit) (any such entity, a “Business”), to any Competing
Business (as defined below) in any geographic area in the world in which the
Company or any of its Affiliates is engaged in business. For purposes of this
Appendix B, the term “Competing Business” shall mean any Business engaged in the
Business Area. For purposes of this Appendix B, the term “Business Area” shall
mean developing, manufacturing, sourcing or supplying firearms, tactical gear,
sporting accessories, shooting accessories, recreational accessories, outdoor
products or small-caliber ammunition, but in each case, only with respect to
products that are the same as or similar to products developed, manufactured,
sourced or supplied while you are employed by the Company or any of its
subsidiaries or Affiliates or any other Contemplated Business, whether directly
to or to wholesale customers for resale to, the local or federal law
enforcement, U.S. Government (including the U.S. Department of Defense), foreign
government or consumer markets. For purposes of this Appendix B, the term
“Contemplated Business” shall mean any Business with which the Company or any of
its subsidiaries or Affiliates engaged in substantive discussions or entered
into any contract, agreement, agreement in principle, arrangement or other
similar document (including, for the avoidance of doubt, any nondisclosure or
confidentiality agreement), in each case, while you are employed by the Company
and with respect to a merger, joint venture, acquisition or other similar
extraordinary corporate transaction between the Company or any of its
subsidiaries or Affiliates on the one hand and such Business or any of its
subsidiaries or Affiliates on the other hand; provided that any such merger,
joint venture, acquisition or other similar extraordinary corporate transaction
is consummated no later than six months following the termination of your
employment. Notwithstanding the foregoing, the restrictions of this Appendix
B(a) shall not apply to the placement of general advertisements or the use of
general search firm services with respect to a particular geographic area, but
which are not targeted, directly or indirectly, towards employees of the Company
or any of its subsidiaries. Nothing in this Appendix B shall be construed as
denying you the right to own securities of any corporation listed on a national
securities exchange in an amount up to 5% of the outstanding number of such
securities.

 

(b)         Confidential Information.

 

(i)  You shall use you best efforts and diligence both during and after any
employment with the Company, regardless of how, when or why such employment
ends, to protect the confidential, trade secret and/or proprietary character of
all Confidential Information and Trade Secret Information (as defined below).
You shall not, directly or indirectly, use (for your benefit or for the benefit
of any other person) or disclose any Confidential Information or Trade Secret
Information, for so long as it shall remain proprietary or protectable, except
as may be necessary for the performance of your duties for the Company. For
purposes of this Appendix B, “Confidential Information” shall mean all
confidential information of the Company and its Affiliates, regardless of the
form or medium in which it is or was created, stored, reflected or preserved,
information that is either developed by you (alone or with others) or to which
you shall have had access during any employment with the Company. Confidential
Information includes, but is not limited to, Trade Secret Information, and also
includes information that is learned or acquired by the Company from others with
whom the Company or its Affiliates has a business relationship in which, and as
a result of which, such information is revealed to the Company or its
Affiliates. For purposes of this Appendix B, “Trade Secret Information” shall
mean all information, regardless of the form or medium in which it is or was
created, stored, reflected or preserved, that is not commonly known by or
generally available to the public and that: (A) derives or creates economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. The Company’s Trade
Secret Information may include, but is not limited to, all confidential
information relating to or reflecting the Company’s research and development
plans and activities; compilations of data; product plans; sales, marketing and
business plans and strategies; pricing, price lists, pricing methodologies and
profit margins; current and planned incentive, recognition and rewards programs
and services; personnel; inventions, concepts, ideas, designs and formulae;
current, past and

 

--------------------------------------------------------------------------------


 

prospective customer lists; current, past and anticipated customer needs,
preferences and requirements; market studies; computer software and programs
(including object code and source code); and computer and database technologies,
systems, structures and architectures. You understand that Confidential
Information and/or Trade Secret Information may or may not be labeled as such,
and you shall treat all information that appears to be Confidential Information
and/or Trade Secret Information as confidential unless otherwise informed or
authorized by the Company. Nothing in this Appendix B shall be construed to mean
that the Company owns any intellectual property or ideas that were conceived by
you before you commenced employment with the Company and which you have
previously disclosed to the Company.  Nothing in this Appendix B(b)(i) shall
prevent you from complying with a valid legal requirement (whether by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information or Trade Secret Information subject to Appendix B(b)(ii), or from
exercising any legally protected whistleblower rights (including under Rule 21F
under the Exchange Act).

 

(ii) You agree that both during and after any employment with the Company,
regardless of how, when or why such employment ends, if you are legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information or Trade Secret Information, you shall (if legally
permitted) promptly notify the Company of such request or requirement so that
the Company may seek to avoid or minimize the required disclosure and/or to
obtain an appropriate protective order or other appropriate relief to ensure
that any information so disclosed is maintained in confidence to the maximum
extent possible by the agency or other person receiving the disclosure, or, in
the discretion of the Company, to waive compliance with the provisions of this
Appendix B(b). Thereafter, you shall use reasonable efforts, in cooperation with
the Company or otherwise, to avoid or minimize the required disclosure and/or to
obtain such protective order or other relief. If, in the absence of a protective
order or the receipt of a waiver hereunder, you are compelled to disclose the
Confidential Information or Trade Secret Information or else stand liable for
contempt or suffer other sanction, censure or penalty, you shall disclose only
so much of the Confidential Information or Trade Secret Information to the party
compelling disclosure as you believe in good faith, on the basis of advice of
counsel, is required by law, and you shall give the Company prior notice of the
Confidential Information or Trade Secret Information you believe you are
required to disclose. The Company shall reimburse any reasonable legal fees and
related expenses you incur in order to comply with this Appendix B(b)(ii).

 

(c)          Non-Disparagement.  During and after any employment with the
Company, regardless of how, when or why such employment ends, you shall not
make, either directly or indirectly, any oral or written negative, disparaging
or adverse statements or representations of or concerning the Company or its
subsidiaries or Affiliates, any of their clients, customers or businesses, or
any of their current or former officers, directors, employees or
shareholders; provided, however, that nothing herein shall prohibit (A) critical
communications between you and the Company while you are employed by the Company
and in connection with your employment, (B) you from disclosing truthful
information if legally required (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) or (C) you from acting in good faith to enforce your rights
under the Agreement.

 

(d)         Return of Company Property.  All documents, data, recordings, or
other property, including, without limitation, smartphones, computers and other
business equipment, whether tangible or intangible, including all information
stored in electronic form, obtained or prepared by or for you and utilized by
you in the course of your employment with the Company shall remain the exclusive
property of the Company and you shall return all copies of such property upon
any termination of you employment and as otherwise requested by the Company
during your employment with the Company.

 

(e)          Invention Assignment. The Company shall own all right, title, and
interest (including patent rights, copyrights, trade secret rights, mask work
rights, database rights and all other intellectual property rights) relating to
any Inventions (as defined below) made or conceived or reduced to practice, in
whole or in part, by you (alone or jointly with others) at any time during the
term of employment by Company or its Affiliates.  You shall promptly disclose to
the Company all Inventions that you makes individually or jointly with others,
while you are employed with the Company or its Affiliates and for a period of
six (6) months following termination of employment.  To the extent permissible
by applicable law, you hereby assign and agree to assign all of your interest in
such Inventions to the Company and irrevocably designate and appoint the Company
and each of its duly authorized officers and agents as your agent and
attorney-in-fact to act for and on your behalf and stead to execute and file any
document and to do all other lawfully permitted acts to further the prosecution,
issuance, and enforcement of patents, copyrights and other proprietary rights
with the same force and effect as if executed and delivered by you.  You will
assist the Company, its Affiliates and their respective nominees at any time and
in every proper way to obtain for its and/or their own benefit, patents and
copyrights for all such Inventions anywhere in the world and to enforce its
and/or their rights in legal proceedings, all at your sole cost and expense. The
obligations of this Appendix B(e) shall be in effect whether or not you receive
or are considered for the award of any additional compensation for any
Inventions.  The term “Invention” includes, but is not limited to, any idea,
invention, software, hardware, product, technique, modification, process,
development, discovery, design, know-how, data, formula, improvement, computer
program (and related documentation), mask work, other work of authorship, or
similar items, whether or not reduced to writing or stored electronically or
otherwise, whether patentable or unpatentable, and whether or not protectable by
patent, trademark, copyright or other intellectual property law.

 

B-2

--------------------------------------------------------------------------------


 

(f)           Reasonableness. You acknowledge that during the course of your
employment, you will have significant exposure and access to the Company’s
Confidential Information and Trade Secret Information. In addition, you
acknowledge that information regarding the Company’s business and financial
relations with its vendors and customers is Confidential Information and is
proprietary to the Company and that any interference with such relations based
directly or indirectly on the use of such information would cause immeasurable
and irreparable damage to the Company. Furthermore, you acknowledge that
information regarding the Company’s employment relationships and service
arrangements with its directors, officers and employees is Confidential
Information, that the Company depends upon the unique talents, knowledge and
expertise of its directors, officers and employees for its continued performance
and that interference with such employment relationships or service arrangements
would cause immeasurable and irreparable damage to the Company. Therefore, you
acknowledge that the limitations and obligations contained in this Appendix B
are, individually and in the aggregate, reasonable and properly required by the
Company. You agree that you shall not challenge or contest the reasonableness,
validity or enforceability of any such limitations and obligations.

 

(g)          Injunctive Relief. You acknowledge that a violation on your part of
any of the covenants contained in this Appendix B hereof would cause
immeasurable and irreparable damage to the Company in an amount that would be
material but not readily ascertainable, and that any remedy at law would be
inadequate. Accordingly, you agree that the Company (in addition to any other
rights it may have under the Agreement) shall be entitled (without the necessity
of showing economic loss or other actual damage) to injunctive relief in any
court of competent jurisdiction for any actual or threatened violation of any
such covenant in addition to any other remedies it may have. You agree that in
the event that any arbitrator or court of competent jurisdiction shall finally
hold that any provision of this Appendix B hereof is void or constitutes an
unreasonable restriction against you, the provisions of such this Appendix B
shall not be rendered void but shall be deemed to be modified to the minimum
extent necessary to remain in force and effect for the greatest period and to
such extent as such arbitrator or court may determine constitutes a reasonable
restriction under the circumstances.

 

B-3

--------------------------------------------------------------------------------